COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00143-CV


Larry C. Cabelka                          §    From the 97th District Court

                                          §    of Archer County
v.
                                          §    (2006-0000054A-CV)

                                          §    May 22, 2014
Kelly Eugene Schmaltz, Eric
Schmaltz and Kyle Schmaltz                §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Larry C. Cabelka shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot